United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  August 3, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-61036
                           Summary Calendar


KATHRYN DILEO,

                                                Plaintiff-Appellant,

versus

JOHN ASHCROFT, ATTORNEY GENERAL OF THE UNITED STATES,

                                                 Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                        (No. 5:04-CV-208)
                      --------------------

Before SMITH, WIENER and OWEN, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant Kathryn Dileo appeals the adverse summary

judgment of the district court.       That judgment dismissed with

prejudice her Title VII1 suit in which she claimed that her

employer, the United States Department of Justice, Federal Bureau

of Prisons, had discriminated against her on the basis of her sex

when it suspended her for one day based on acknowledged misconduct.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     1
       Title VII of the Civil Rights Act of 1964, as amended,
prohibits employers from discriminating against their employees
based upon race, color, religion, sex, or national origin. See
42 U.S.C. § 2000e-2(a)(1).
Having carefully reviewed the parties’ briefs, the applicable case

law, and the record on appeal, we affirm the district court’s grant

of summary judgment dismissing Dileo’s complaint for failure to

establish a prima facie case of discrimination.

     On de novo review we conclude, as did the district court, that

Dileo failed in her effort to establish a prima facie case of sex

discrimination.     She relied solely on “comparator evidence,” yet

none of the three male employees whom Dileo offered as comparables

were in fact “similarly situated.”       The relevant aspects of their

employment were not “nearly identical” to hers.2         As Dileo did not

present any other evidence sufficient to raise a genuine issue of

material    fact,   summary   judgment   was   proper.    Based   on   our

determination of this threshold issue, we do not reach the other

arguments presented in the parties’ briefs.

     The district court’s grant of summary judgment in favor of

Dileo’s employer is, in all respects,

AFFIRMED.




     2
       See Okoye v. Univ. of Texas Houston Health Sci. Ctr., 245
F.3d 507, 514 (5th Cir. 2001); Smith v. Wal-Mart Stores, 891 F.2d
1177, 1180 (5th Cir. 1990).

                                    2